COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ROBERT E. JONES,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-08-00211-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Robert E. Jones, seeks a writ of mandamus against the Honorable Alfredo Chavez,
Judge of the 65th Judicial District Court of El Paso County.  Relief by writ of mandamus will only
lie to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.
proceeding).  Moreover, there must be no other adequate remedy available at law.  Id.  Based on the
petition and record before us, we are unable to conclude that Relator is entitled to the relief
requested. Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a). 

June 26, 2008						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.